Exhibit 10.3

AMENDMENT NO. 1

to

PLEDGE AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT (the “Amendment”) is made
as of July 5 , 2007 (the “Effective Date”), by and among UNITED STATIONERS
SUPPLY CO. (the “Borrower”), UNITED STATIONERS INC., as a credit party (the
“Parent”), and the other Subsidiaries of the Parent listed on the signature page
thereto (together with the Borrower and the Parent, collectively, the
“Grantors”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (successor by merger
to Bank One, NA (Illinois)), a national banking association, in its capacity as
agent (the “Agent”) for the lenders party to the Credit Agreement referred to
below.  Defined terms used herein and not otherwise defined herein shall have
the meanings given to them in the Credit Agreement.

WITNESSETH

WHEREAS, the Borrower, the Parent, the Lenders and the Agent are amending and
restating that certain Amended and Restated Five-Year Revolving Credit Agreement
dated as of October 12, 2005 by that certain Second Amended and Restated
Five-Year Revolving Credit Agreement dated as of July 5, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower, the Parent, the other Grantors and the Agent are party to
that certain Pledge and Security Agreement dated as of March 21, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”);

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Borrower, the Parent, and the other Grantors amend the
Security Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Security Agreement:


1.                                       AMENDMENTS TO THE SECURITY  AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2 BELOW, THE SECURITY AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


1.1.                              THE SECOND PARAGRAPH IN ARTICLE II OF THE
SECURITY AGREEMENT IS HEREBY AMENDED AND RESTATED AS FOLLOWS:


NOTWITHSTANDING THE FOREGOING, THE COLLATERAL SHALL NOT INCLUDE (I) (A) ANY
ACCOUNTS, GENERAL INTANGIBLES, CHATTEL PAPER, INSTRUMENTS, DOCUMENTS OR
INVESTMENT PROPERTY WHICH CONSTITUTE RECEIVABLES SUBJECT TO ANY RECEIVABLES
PURCHASE FACILITY PERMITTED UNDER THE CREDIT AGREEMENT, AND (B) ANY DEPOSIT
ACCOUNTS MAINTAINED IN


--------------------------------------------------------------------------------



ACCORDANCE WITH THE REQUIREMENTS OF THE APPLICABLE RECEIVABLES PURCHASE FACILITY
INTO WHICH COLLECTIONS AND OTHER AMOUNTS RELATED TO THOSE ITEMS DESCRIBED IN
CLAUSE (I)(A) ARE DEPOSITED (COLLECTIVELY, THE “SECURITIZATION COLLATERAL”),
(II) ANY PROPERTY TO THE EXTENT THAT SUCH GRANT OF A SECURITY INTEREST IS
PROHIBITED BY ANY APPLICABLE LAW OR GOVERNMENTAL AUTHORITY, REQUIRES A CONSENT
NOT OBTAINED OF ANY GOVERNMENTAL AUTHORITY PURSUANT TO ANY APPLICABLE LAW OR IS
PROHIBITED BY, OR CONSTITUTES A BREACH OR DEFAULT UNDER OR RESULTS IN THE
TERMINATION OF OR REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY CONTRACT,
LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING RISE TO
SUCH PROPERTY OR, IN THE CASE OF ANY INVESTMENT PROPERTY, ANY APPLICABLE
SHAREHOLDER OR SIMILAR AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH APPLICABLE LAW
OR THE TERM IN SUCH CONTRACT, LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
OR SHAREHOLDER OR SIMILAR AGREEMENT PROVIDING FOR SUCH PROHIBITION, BREACH,
DEFAULT OR TERMINATION OR REQUIRING SUCH CONSENT IS INEFFECTIVE UNDER APPLICABLE
LAW, (III) WITH RESPECT TO ANY SHARES OF STOCK OR OTHER OWNERSHIP INTERESTS IN
ANY FIRST-TIER FOREIGN SUBSIDIARY, THE EXCESS OVER 65% OF ALL OF THE VOTING
SHARES OF STOCK OR EQUITY INTERESTS IN SUCH FOREIGN SUBSIDIARY, (IV) ANY STOCK
OR OTHER OWNERSHIP INTERESTS OF ANY SUBSIDIARY OF ANY FIRST-TIER FOREIGN
SUBSIDIARY AND (V) ANY SHARES OF THE PARENT’S CAPITAL STOCK THAT HAVE BEEN
REPURCHASED BY THE PARENT AND HELD IN TREASURY.  THE AGENT’S SECURITY INTEREST
IN ANY ITEM CONSTITUTING SECURITIZATION COLLATERAL SHALL BE RELEASED UPON THE
SALE, CONTRIBUTION OR TRANSFER THEREOF UNDER THE TERMS OF THE APPLICABLE
RECEIVABLES PURCHASE FACILITY.


2.                                       CONDITIONS OF EFFECTIVENESS.  THE
EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE CONDITIONS PRECEDENT THAT:


(A)                                  THE AGENT SHALL HAVE RECEIVED DULY EXECUTED
ORIGINALS OF THIS AMENDMENT FROM EACH OF THE BORROWER, THE PARENT AND EACH OTHER
GRANTOR;


(B)                                 THE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REASONABLY REQUEST.


3.                                       REPRESENTATIONS AND WARRANTIES AND
REAFFIRMATIONS OF THE PARENT AND THE BORROWER.


3.1.                              EACH OF THE PARENT AND THE BORROWER HEREBY
REPRESENTS AND WARRANTS THAT (I) THIS AMENDMENT AND THE SECURITY AGREEMENT AS
PREVIOUSLY EXECUTED AND AS MODIFIED HEREBY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF EACH CREDIT PARTY PARTY THERETO AND ARE ENFORCEABLE AGAINST EACH
SUCH CREDIT PARTY IN ACCORDANCE WITH THEIR TERMS (EXCEPT AS ENFORCEABILITY MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCES, REORGANIZATION OR
SIMILAR LAWS RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND REQUIREMENTS OF REASONABLENESS, GOOD FAITH AND FAIR
DEALING), AND (II) NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS
CONTINUING.


3.2.                              UPON THE EFFECTIVENESS OF THIS AMENDMENT AND
AFTER GIVING EFFECT HERETO, EACH OF THE PARENT, THE BORROWER AND EACH OTHER
GRANTOR HEREBY REAFFIRMS ALL COVENANTS, REPRESENTATIONS

2


--------------------------------------------------------------------------------



AND WARRANTIES, IN ALL MATERIAL RESPECTS, MADE IN THE SECURITY AGREEMENT AS
MODIFIED HEREBY, AND AGREES THAT ALL SUCH COVENANTS, REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO HAVE BEEN REMADE AS OF THE EFFECTIVE DATE, EXCEPT
THAT ANY SUCH COVENANT, REPRESENTATION, OR WARRANTY THAT WAS MADE AS OF A
SPECIFIC DATE SHALL BE CONSIDERED REAFFIRMED ONLY AS OF SUCH DATE.


4.                                       REFERENCE TO AND EFFECT ON THE SECURITY
AGREEMENT.


4.1.                              UPON THE EFFECTIVENESS OF SECTION 1 HEREOF, ON
AND AFTER THE DATE HEREOF, EACH REFERENCE IN THE SECURITY AGREEMENT (INCLUDING
ANY REFERENCE THEREIN TO “THIS SECURITY AGREEMENT,” “HEREUNDER,” “HEREOF,”
“HEREIN” OR WORDS OF LIKE IMPORT REFERRING THERETO) OR IN ANY OTHER LOAN
DOCUMENT SHALL MEAN AND BE A REFERENCE TO THE SECURITY AGREEMENT AS MODIFIED
HEREBY.


4.2.                              EXCEPT AS SPECIFICALLY MODIFIED ABOVE, THE
SECURITY AGREEMENT AND ALL OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT,
AND ARE HEREBY RATIFIED AND CONFIRMED.


4.3.                              THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
THE AGENT OR THE LENDERS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE
SECURITY AGREEMENT OR ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION THEREWITH.


5.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


6.                                       HEADINGS.  SECTION HEADINGS IN THIS
AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.


7.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.

 [REMAINDER OF PAGE INTENTIONALLY BLANK]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

UNITED STATIONERS INC.

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Senior Vice President and Treasurer

UNITED STATIONERS TECHNOLOGY SERVICES LLC

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

 

 

LAGASSE, INC.

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

UNITED STATIONERS SUPPLY CO.

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Senior Vice President and Treasurer

 

 

UNITED STATIONERS FINANCIAL SERVICES LLC

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (successor by merger to Bank One, NA
(Illinois))

 

By: /s/ Sabir A. Hashmy

Name: Sabir A. Hashmy

Title: Vice President

 

 

 

4


--------------------------------------------------------------------------------